News Release FOR IMMEDIATE RELEASE Contact Information: Media Investors Mike Bazinet Tom Gelston Director, Global Communications Vice President, Investor Relations Phone: 203-222-6113 Phone: 203-222-5943 Email: michael.bazinet@terex.com Email: thomas.gelston@terex.com TEREX COMPLETES SALE OF MINING BUSINESS TO BUCYRUS WESTPORT, CT, Feb. 19, 2010 –Terex Corporation (NYSE: TEX) today announced that it has completed the previously announced sale of its Mining business to Bucyrus International (NASDAQ: BUCY) for $1billion in cash plus approximately 5.8 million shares of Bucyrus common stock.The products divested by Terex in the transaction include hydraulic mining excavators, electric drive mining trucks, track and rotary blasthole drills, and the highwall miner, as well as the related parts and aftermarket service businesses, including the Company-owned distribution locations. “The closing of this transaction marks a positive step toward the transformation of Terex Corporation into a machinery and industrial products business,” said Ronald M. DeFeo, Terex Chairman and Chief Executive Officer. “Our focus going forward is on product and market niches where we can maintain and build superior customer propositions with high returns on capital for our shareholders. This transaction provides us both opportunity and flexibility to create value.” Mr. DeFeo continued, “As we said in December 2009, this sale is good for customers, team members and shareholders because it strengthens this business and makes Bucyrus an industry leader in mining. For our part, the substantial after-tax proceeds will allow Terex to continue to invest in our current businesses, as well as to look to add new, well positioned acquisitions with strong market presence to the Company’s portfolio.” Goldman Sachs & Co. acted as financial advisor to Terex on the transaction. Bryan Cave LLP acted as counsel to the Company. Terex Corporation is a diversified global manufacturer operating in four business segments: Terex Aerial Work Platforms, Terex Construction, Terex Cranes, and Terex Materials Processing. Terex manufactures a broad range of equipment for use in various industries, including the construction, infrastructure, quarrying, shipping, transportation, energy, refining, and utility industries.
